06*/Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR  1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR  1.114. Applicant’s submission filed on 11/22/22 has been entered.

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
No amendment.
The previous restriction and 103 rejections have been maintained and repeated.

	
Claim Rejections - 35 USC § 103
Claim(s) 1-4 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Eearmme et al. (US 2018026194) in view of Wei et al. (CN 105218558).
As to claims 1-4, Eearmme (abs., examples, claims, Tables, Fig. 16-18) discloses a copolymer for PV application having power conversion efficiency (PCE%) of 7-8% comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 Eearmme is silent on the claimed formula I.
In the same area of endeavor of producing PV, Wei (abs., examples, claims, Tables, figures) disclosing combining DR3TBDTT with DR3TBDTT-E at a ratio of 9:1 would yield a PV device having PCE% of 10.1%:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Therefore, as to claims 1-4, it would have been obvious to one of ordinary skill in the art to have modified the copolymer disclosed by Eearmme and replaced monomer of

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

 with the comonomers (1:9) of 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

 in view of Wei, because the resultant copolymer would yield further improved PCE%. The resultant copolymer would be expected to meet the claimed one.

		
	
	Response to Arguments
The argument for allowance of amended claims has been fully considered but not persuasive.   
The applicant individually attacked (29:5) Wei’s compound are not in polymer form; Wei (30:3) focuses on ternary organic solar cells and Earmme is a binary system; Eearmme is silent on Wei’s compounds and the claimed monomer moiety(27:3-28:1). One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP-2145.  Wei teaches the claimed comonomer with a motivation of improving PCE%.  Wei alleviates the deficiency of Earmme.
The applicant argued (27:1) Wei and Earmme do not share the same technical background.  The examiner disagrees. Wei and Earmme engages in the same area of endeavor of producing PV materials, so they are analogous arts and can be combined to meet the claims. 
The applicant argued (28:2-29) Wei teaches a ternary system and Earmme teaches a binary system; Wei excludes polymer; lack of motivation.  The examiner has found the argument is baseless and erroneous. Wei teaches the claimed comonomer with a motivation of improving PCE%.  As well known to one of ordinary skill in the art, a PV active layer comprises a donor and acceptor (Earmme and Wei’s case, PCBM)  forming heterojunctions.  Wei uses PCBM plus small molecule donor (more than one), and  Earmme uses a polymer donor with PCBM.   The PV active layers of both references, whether binary or ternary, are fundamentally the same regarding the physics and chemistry of D-A heterojunctions.  Nowhere in Wei excludes using a polymeric donor of Earmme. Wei teaches the Sn-terminated compound, known to one of ordinary skill in art as a monomer for Stille coupling polymerization that Earmme also teaches.   The prior art mere disclosure of a compound does not constitute a teaching away from any of these alternatives of producing a copolymer, because such disclosure does not criticize, discredit, or otherwise discourage the claimed invention. The examiner urges the applicant not to complicate the argument with allegations against common knowledge of one of ordinary skill in the art. Thus, Earmme and Wei can be combined to meet the claims.
The applicant argued (29:4-30:1) Wei hasn’t shown a reasonable expectation of success of the suggested motivation.  The attorney should aware that reasonable expectation of success is rarely, if ever, actually expounded by the references, but merely proposed in light of the facts of the case, in this case being that the 2 references are of the same field of endeavor and deal with the same/similar polymeric or small molecule donor synthesis using the same functionalized monomer/compound via Still coupling.  Hence, one skilled in the art would in fact have a reasonable expectation of success of simply controlling the molar ratio of two of the monomers, catalyst, solvent, etc. in a system, as taught by both Wei and Earmme.  Such a process is considered widely routine and with an expected results.   Rarely does this simple manipulation lead to or is the foundation of novelty.  Applicants' have failed to suggest/argue WHY/HOW there is no reasonable expectation of success.  The proposal is unsupported merely argumentative since they have failed to state when such a change is done what the resultant copolymer would be.  Again, the PV active layers of both references, whether binary or ternary, are fundamentally the same regarding the physics and chemistry of D-A heterojunctions.  The examiner urges the applicant not to complicate the argument with allegations against common knowledge of one of ordinary skill in the art.
	Therefore, as to claims 1-4, it would have been obvious to one of ordinary skill in the art to have modified the copolymer disclosed by Eearmme and replaced monomer of

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
 or 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

 with the comonomers (1:9) of 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

 in view of Wei, because the resultant copolymer would yield further improved PCE%. The resultant copolymer would be expected to meet the claimed one. 
Therefore, the previous restriction and 103 rejections have been maintained and repeated.
This is an RCE of applicant’s earlier Application.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case. See MPEP §706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766